DETAILED ACTION
This Office Action is in response to the application 16/788,477 filed on February 12th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 11 and 18; claims 1, 11 and 18 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
“receiv[ing] a service request,” “verify[ing] the service request,” “generat[ing] a service response” and “send[ing] the service response” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a Network Function (NF) producer, a wireless core network).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/verifying/generating/sending) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Sending the service response with the signed service response object is conventional, well know routing in view of Berkeeimer memo here (i.e., specification of the instant application, pars. [0083-0085]). Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities 
Regarding claims 2-10, 12-17 and 19-20; claims 2-10, 12-17 and 19-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12 & 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (Kang), U.S. Pub. Number 2020/0267153.
Regarding claim 1; Kang discloses a method, comprising:
receiving, by a Network Function (NF) producer of a wireless core network, a service request containing one or more service request parameters including an authorization token and a signed service request object, wherein the service request originates from an NF consumer of the wireless core network and is forwarded to the NF producer via a Services Communications Proxy (SCP) (pars. 0073-0084; figs. 6 & 7.);
verifying, by the NF producer, the service request (pars. 0073-0084; figs. 6 & 7.);
(pars. 0073-0084; figs. 6 & 7.); and
sending, by the NF producer and to the NF consumer via the SCP, the service response with the signed service response object (pars. 0073-0084; figs. 6 & 7.).
Regarding claim 2; Kang discloses the method of claim 1, further comprising: receiving, by a Network Repository Function (NRF) and from the NF consumer, a discovery request; and providing, by the NRF and based on the discovery request, a discovery response, wherein the discovery response includes a profile of the NF producer, a network address of the SCP, and an SCP certificate (par. 0036.).
Regarding claim 6; Kang discloses the method of claim 1, further comprising: receiving, by the SCP and from the NF consumer, the service request with the authentication token issued by a Network Repository Function (NRF); generating, by the SCP, the signed service request object; binding, by the SCP, the signed service request object to the authentication token; and sending, by the SCP and to the NF producer, the service request with the signed service request object and the authentication token (pars. 0073-0084; figs. 6 & 7.).
Regarding claim 7; Kang discloses the method of claim 1, wherein the signed service request object includes a service request object generated from a hash value of parameters in the service request and a digital signature by one of the NF consumer or the NRF (pars. 0073-0084; figs. 6 & 7.).
Regarding claim 8; Kang discloses the method of claim 1, wherein the signed service response object includes a service response object generated from a hash value of (pars. 0073-0084; figs. 6 & 7.).
Regarding claim 9; Kang discloses the method of claim 1, wherein verifying the service request comprises: verifying authenticity of the authorization token, verifying the signed service request object, and verifying the binding of the signed service request object to the authentication token (pars. 0073-0084; figs. 6 & 7.).
Regarding claim 10; Kang discloses the method of claim 1, further comprising: verifying, by the NF consumer, the signed service response object (pars. 0073-0084; figs. 6 & 7.).
Regarding claims 11-12 & 16-17; Claims 11-12 & 16-17 are directed to system which have similar scope as claims 1-2 & 6-10. Therefore, claims 11-12 & 16-17 remain un-patentable for the same reasons.
Regarding claims 18-20; Claims 18-20 are directed to non-transitory computer-readable medium which have similar scope as claims 1-2 & 6-10. Therefore, claims 18-20 remain un-patentable for the same reasons.


Allowable Subject Matter
Claims 3, 4, 5, 13, 14 or 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436